DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 15 September 2021.
Claims 1, 8, and 15 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 15 September 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On page 9 of Applicant remarks, Applicant characterizes the interview conducted on 31 August 2021 as follows:
“Examiner Mian indicated that further clarifying the claim language to point out that the recited content server and the cloud system are not owned by the same entity (e.g., the cloud system is a third-party cloud storage system as described in paragraph [0006] of the instant Application) may sufficiently distinguish the two installations of a content management system disclosed in the cited art (e.g., step 402 in FIG. 4).”

The Office respectfully disagrees with the above remarks and believes them to be a mischaracterization of the interview.  In this interview, no proposed claim language 

	On pages 10-11 of Applicant’s remarks, Applicant argues against the motivation to combine Mc Erlean and Kline in the 35 U.S.C. 103 rejections of claims 1, 8, and 15.  Applicant asserts the following: “there is no nexus between the teaching of the cited paragraph [0447] of Kline and the teaching of Mc Erlean. In fact, the cited paragraph [0447] of Kline merely mentions that operations performed by a group of computers in a cloud computing environment can be accessible via APls.”
The Office respectfully disagrees with the above remarks. Mc Erlean teaches making a call to a cloud system (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by Content Management System (CMS) 106 pushing changes to the cloud), the call made by a content server operating behind a firewall in an enterprise computing environment, the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110). However, Mc Erlean does not appear to explicitly disclose that the call to the cloud system is an application programming interface (API) call. Kline teaches making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party Kline para. 0404), a widely-used collection of cryptography APIs1, enhancing the security and interoperability of the system (see Kline para. 0417 and 0423).

On page 11 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of claims 1, 8, and 15: “the cloud system operating in a cloud computing environment that is separate from, external to, and independent of the enterprise computing environment.” In support of this argument, Applicant cites paragraph 0022 of Mc Erlean and asserts that Mc Erlean requires a master-slave relationship between on-premises installation and cloud-based installation.
	The Office respectfully disagrees with the above remarks.  Paragraph 22 of Mc Erlean is as follows (emphasis added):
[0022] Various implementations of the current subject matter can, among other possible benefits and advantages, provide the ability to synchronize one or more of folders, files, directory structures, or the like (also referred to herein as content items), and business processes from a first (e.g. an "on-premise") installation of a CMS to a second (e.g. a "cloud-based") CMS installation that supports permission-controlled access (optionally through the use of one or more protected collaboration sites) for users inside and outside of an enterprise. Content items can be synchronized from the on-premise CMS installation to the collaboration site hosted in the cloud CMS installation. Among other possible benefits or advantages, this feature can allow the establishment of a secure extranet for collaboration among users, enable remote (e.g., "out of the office") access for one or more users to content items retained in the on-premise CMS installation, etc. While the examples discussed below are generally framed in the context of a first, on-premise CMS installation having an on-premise repository protected by a firewall and a second, cloud-based CMS installation having a cloud-based repository, this configuration is not intended to be limiting. Rather, the current subject matter can also include content synchronizations between two cloud-based repositories maintained by two cloud-based CMS installations, between two on-premise repositories maintained by two on-premise CMS installations, and between a cloud-based CMS installation having a cloud-based repository and an on-premise CMS installation having an on-premise repository where the cloud-based installation initiates synchronization. Accordingly, elsewhere herein and in the claims, a "first installation" can be considered as a "master" CMS installation that initiates push and pull communication with a second installation, which can be considered as a "slave" CMS installation to which content is synchronized.

 The above highlighted portions of paragraph 0022 of Mc Erlean make it clear that the master-slave relationship is merely one embodiment contemplated by the inventors of Mc Erlean.  This particular embodiment is not seen as limiting to the invention, as evidenced by the use of language indicating it to be optional, such as “can also include” and “can be.” Instead, the embodiment relied upon by the Office is “a first, on-premise CMS installation having an on-premise repository protected by a firewall and a second, cloud-based CMS installation having a cloud-based repository” (see Mc Erlean para. 0022, as highlighted above).  Furthermore, assuming arguendo that Mc Erlean requires a master-slave relationship, such a relationship does not negate the fact that Mc Erlean’s cloud-based repository is separate from, external to, an independent of the on-premise repository. Mc Erlean clearly teaches a cloud system operating in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: two separate installations of a content management system (CMS)), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation; and see Mc Erlean para. para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently).  Therefore, Mc Erlean teaches the limitation as claimed.

On pages 11-12 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of claims 1, 8, and 15: “triggered by an instruction from a content server user to share an item with a cloud system user, making an application programming interface (API) call to a cloud system.” In support of this argument, Applicant cites paragraph 0061 of Mc Erlean and asserts that in Mc Erlean “synchronization is not triggered by sharing of an item between users of different systems”.
	The Office respectfully disagrees with the above remarks. Mc Erlean teaches that first internal user 112 utilizes Content Management System (CMS) 106 to share on-premises content 102 with cloud-based repository 122 (see Mc Erlean para. 0027 and Fig. 1). Furthermore, Mc Erlean explicitly states the following (emphasis added):
“Content maintained in a first repository of a first installation (which can optionally be an on-premise installation) of a content management system, as well as metadata associated with the content, can be shared via an approach in which content items maintained in the first repository are synchronized with a copy of the content items maintained in a second repository of a second installation (which can optionally be a cloud-based installation).”

See Mc Erlean, abstract, emphasis added.

Hence, it is clear that Mc Erlean teaches content sharing that triggers synchronization.  Although Mc Erlean does not appear to explicitly disclose that the call to the cloud system is an application programming interface (API) call, Kline teaches this subject matter, as set forth above.  The motivation to modify Mc Erlean with the teachings of Kline has also been set forth above.  Therefore, Mc Erlean as modified by Kline teaches the limitation as claimed.

		Independent claims 8 and 15 recite limitations similar to those of claim 1, and these claims are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

	Dependent claims 2-7, 9-14, and 16-20 are unpatentable over the prior art for the same reasons that claims 1, 8, and 15 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to claims 1, 8, and 20, the following newly-added limitation is recited (emphasis added): “wherein the content server and the cloud system are not owned by same entity.” Rather than defining who owns each of the content server and the cloud system, this limitation negates common ownership of these two components.  Hence, this limitation is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP § 2173.05(i).  On page 9 of Applicant’s remarks, Applicant states that support for the newly-added subject matter can be found in paragraphs [0006], [0058]-[0060] of the published specification (U.S. Patent Application Publication No. 2020/0117725 A1).  However, these paragraphs, and indeed the entire specification, are completely silent regarding ownership or non-ownership of the content server and the cloud system.  Hence, this limitation is deemed to introduce new subject matter.

As to claims 2-7, 9-14, and 16-20, they depend from claims 1, 8, and 15, respectively, and therefore inherit their deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mc Erlean et al. (U.S. Patent Application Publication No. 20150101021 A1, hereinafter referred to as Mc Erlean) in view of Kline, III et al. (U.S. Patent Application Publication No. 20130179947 A1, hereinafter referred to as Kline).
As to claim 1, Mc Erlean teaches a method of bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the method comprising:
triggered by an instruction from a content server user to share an item with a cloud system user (see Mc Erlean para. 0027 and Fig. 1: first internal user 112 utilizes Content Management System (CMS) 106 to share on-premises content 102 with cloud-based repository 122), making a call to a cloud system (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by Content Management System (CMS) 106 pushing changes to the cloud), the call made by a content server operating behind a firewall in an enterprise computing environment, the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the cloud system operating in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: two separate installations of a content management system (CMS)), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation; and see Mc Erlean para. para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently), wherein the content server and the cloud system are not owned by same entity (see Mc Erlean para. para. 0022 and Fig. 1: on-premises installation 106 and cloud-based installation 120 have different ownership), the call containing information identifying the content server user, the cloud system user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed);
responsive to the call from the content server, storing, by the cloud system, a version of the item for an account of the content server user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A), the version of the item in the cloud system accessible by the cloud system user through an account of the cloud system user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120), wherein the item is not locked by the content server such that the content server user and the cloud system user can collaborate on the item contemporaneously (see Mc Erlean para. 0050 and Fig. 1: content node 102 and its cloud copy 102A are both changed concurrently and simultaneously);
responsive to the cloud system user modifying the version of the item shared by the content server user, generating, by the cloud system, an event describing the modifying of the version of the item by the cloud system user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file2”, and b) the description of such activity as recorded in a log file3. Read in light of the instant specification4, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312);
storing the event in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule5. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, by the content server from behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), a polling request to the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a network device, either randomly or according to a predefined schedule6. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
responsive to the polling request from the content server, communicating the event describing the modifying of the version of the item by the cloud system user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106), the communicating performed by an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368);
updating, by the content server, an audit log to include the event (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302); and
updating, by the content server, the item managed by the content server behind the firewall in the enterprise computing environment to reflect the modifying of the version of the item by the cloud system user  (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining, by the content server, whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302);
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A); and
updating, by the cloud system responsive to the call, the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs7, enhancing the security and interoperability of the system (see Kline para. 0417 and 0423).

As to claim 2, Mc Erlean as modified by Kline teaches wherein the delta reflects a change made by the content server or a user of the content server to the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).

As to claim 3, Mc Erlean as modified by Kline teaches further comprising:
responsive to each action by any cloud system user permitted by the content server user to access the version of the item in the cloud system, generating, by the cloud system, an event describing the each action (see Mc Erlean para. 0039 and Fig. 3: changes made to on-premises content 102 and cloud copy 102A are stored in on-premises audit log 302 and tenant audit log 312, respectively).

As to claim 4, Mc Erlean as modified by Kline teaches further comprising:
storing events in a database of the cloud system (see Mc Erlean para. 0039 and Fig. 3: changes made to cloud copy 102A are stored in tenant audit log 312); and
responsive to a polling request from the content server from behind the firewall of the enterprise computing environment (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds), communicating, by the event service of the cloud system, the events to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106; and see Kline para. 0207 and 0368: synchronization service).

As to claim 5, Mc Erlean as modified by Kline teaches  further comprising:
interpreting, by the content server, a file deletion event (see Mc Erlean para. 0026: remote users 210 have delete permissions; and see Kline para. 0228-0229: file deletion event) communicated to the content server by the event service of the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106) responsive to a polling request from the content server from behind the firewall of the enterprise computing environment (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; and Kline para. 0207: polling for data updates); and
determining, by the content server, whether to take any action on the file deletion event (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106; and see Kline para. 0228-0229: file deletion event).

As to claim 6, Mc Erlean as modified by Kline teaches wherein the polling request comprises a Hypertext Transfer Protocol (HTTP) request (see Mc Erlean para. 0028: exchange of synchronization information is done via HTTPS) and wherein the event comprises a JavaScript Object Notation object that describes a current state of the version of the item in the cloud system (see Kline para. 0252, 0254, and Fig. 15: file version information implemented as JSON).

As to claim 7, Mc Erlean as modified by Kline teaches wherein the item comprises a file or a folder (see Mc Erlean para. 0025 and Fig. 1: synchronization of files and folders).

As to claim 8, Mc Erlean teaches a system for bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the system comprising:
a content server operating behind a firewall in an enterprise computing environment (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the content server having a processor, a non-transitory computer-readable medium, and stored instructions translatable by the processor (see Mc Erlean para. 0010: the method of the invention is performed by a computer system having a processor and a computer-readable storage medium that stores a program for execution by the processor), the content server communicatively connected to a cloud system in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: two separate installations of a content management system (CMS)), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation; and see Mc Erlean para. para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently), wherein the content server and the cloud system are not owned by same entity (see Mc Erlean para. para. 0022 and Fig. 1: on-premises installation 106 and cloud-based installation 120 have different ownership), the stored instructions when translated by the processor perform:
triggered by an instruction from a content server user to share an item with a cloud system user (see Mc Erlean para. 0027 and Fig. 1: first internal user 112 utilizes Content Management System (CMS) 106 to share on-premises content 102 with cloud-based repository 122), making a call to the cloud system (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by Content Management System (CMS) 106 pushing changes to the cloud), the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the call containing information identifying the content server user, the cloud system user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed), wherein, responsive to the call from the content server, the cloud system stores a version of the item for an account of the content server user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A), the version of the item in the cloud system accessible by the cloud system user through an account of the cloud system user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120), and wherein, responsive to the cloud system user modifying the version of the item shared by the content server user, the cloud system generates an event describing the modifying of the version of the item by the cloud system user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file8”, and b) the description of such activity as recorded in a log file9. Read in light of the instant specification10, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312), wherein the event is stored in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule11. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, from behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), a polling request to the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a network device, either randomly or according to a predefined schedule12. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: Kline also teaches polling a cloud system, see Kline para. 0207), wherein, responsive to the polling request, an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368) communicates the event describing the modifying of the version of the item by the cloud system user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106);
updating an audit log to include the event  (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302);
updating the item managed by the content server in the enterprise computing environment to reflect the modifying of the version of the item by the cloud system user (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server behind the firewall in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302); and
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A), wherein, responsive to the call, the cloud system updates the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs13, enhancing the security and interoperability of the system (see Kline para. 0417 and 0423).

As to claim 9, see the rejection of claim 2 above.

As to claim 10, Mc Erlean as modified by Kline teaches wherein the stored instructions when translated by the processor further perform:
sending a polling request from behind the firewall to the event service of the cloud system periodically (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds).

As to claim 11, Mc Erlean as modified by Kline teaches wherein the stored instructions when translated by the processor further perform:
responsive to an instruction from the content server user to share a folder with the cloud system user (see Mc Erlean para. 0025 and Fig. 1: synchronization of folders), making an API call to the cloud system (see Kline para. 0447: network operations are performed using an API), the API call containing information identifying the content server user, the cloud system user, and a folder name (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed), wherein the cloud system creates a cloud folder for the account of the content server user using the folder name and makes the cloud folder accessible by the cloud system user through the account of the cloud system user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A).

As to claim 12, see the rejection of claim 5 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 15, Mc Erlean teaches a computer program product for bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor (see Mc Erlean para. 0010: the method of the invention is performed by a computer system having a processor and a computer-readable storage medium that stores a program for execution by the processor) of a content server operating behind a firewall in an enterprise computing environment (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the content server communicatively connected to a cloud system in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: two separate installations of a content management system (CMS)), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation; and see Mc Erlean para. para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently), wherein the content server and the cloud system are not owned by same entity (see Mc Erlean para. para. 0022 and Fig. 1: on-premises installation 106 and cloud-based installation 120 have different ownership), the instructions when translated by the processor perform:
triggered by an instruction from a content server user to share an item with a cloud system user (see Mc Erlean para. 0027 and Fig. 1: first internal user 112 utilizes Content Management System (CMS) 106 to share on-premises content 102 with cloud-based repository 122), making a call to the cloud system (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by Content Management System (CMS) 106 pushing changes to the cloud), the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the call containing information identifying the content server user, the cloud system user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed), wherein, responsive to the call from the content server, the cloud system stores a version of the item for an account of the content server user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A), the version of the item in the cloud system accessible by the cloud system user through an account of the cloud system user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120), wherein the item is not locked by the content server such that the content server user and the cloud system user can collaborate on the item contemporaneously (see Mc Erlean para. 0050 and Fig. 1: content node 102 and its cloud copy 102A are both changed concurrently and simultaneously), wherein the item is not locked by the content server such that the content server user and the cloud system user can collaborate on the item contemporaneously (see Mc Erlean para. 0050 and Fig. 1: content node 102 and its cloud copy 102A are both changed concurrently and simultaneously), and wherein, responsive to the cloud system user modifying the version of the item shared by the content server user, the cloud system generates an event describing the modifying of the version of the item by the cloud system user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file14”, and b) the description of such activity as recorded in a log file15. Read in light of the instant specification16, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312), wherein the event is stored in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule17. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, from behind the firewall, a polling request to the cloud system (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds), wherein, responsive to the polling request, an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368) communicates the event describing the modifying of the version of the item by the cloud system user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106);
updating an audit log to include the event (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302); and
updating the item managed by the content server behind the firewall in the enterprise computing environment to reflect the modifying of the version of the item by the cloud system user (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302);
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A); wherein, responsive to the call, the cloud system updates the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs18, enhancing the security and interoperability of the system (see Kline para. 0417 and 0423).

As to claim 16, see the rejection of claim 2 above.

As to claim 17, see the rejection of claim 10 above.

As to claim 18, see the rejection of claim 5 above.

As to claim 19, see the rejection of claim 6 above.

As to claim 20, see the rejection of claim 7 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to content synching and collaboration.
a.	"Implementing cryptography with Bouncy Castle APIs | PrimeKey" ; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/
Teaches that Bouncy Castle is one of the most-widely used cryptographic APIs for the Java and C# languages, providing a broad set of resources spanning major security areas, including cryptography, public key infrastructure, digital signatures, authentication and secure communication (see page 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/
        2 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        3 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        4 Ibid.
        5 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        6 Ibid.
        7 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/
        8 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        9 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        10 Ibid.
        11 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        12 Ibid.
        13 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/
        14 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        15 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        16 Ibid.
        17 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        18 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/